Citation Nr: 0731112	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-43 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
September 1968.  

The issues of hepatitis C and tinnitus come before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the RO in St. Louis, Missouri, which 
denied service connection.  The issue of hearing loss comes 
before the Board on appeal from a May 2004 rating decision 
which denied service connection.

The veteran requested a hearing before the Board in his 
February 2005 VA Form 9.  He withdrew that request through 
his representative in a March 2005 statement.  The Board may 
proceed.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a causal 
link between the veteran's current hepatitis C and service.

2.  A hearing loss disability for VA purposes and tinnitus 
first became manifest many decades after service separation; 
the most probative evidence does not establish a link between 
any current hearing loss and tinnitus and a disease, injury 
or event in service. 


CONCLUSIONS OF LAW

1.  The veteran's hepatitis C was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor may bilateral 
sensorineural hearing loss be presumed to have been incurred 
inservice.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


3.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in August 2003, addressing hepatitis C and 
tinnitus, and a letter dated in January 2004, addressing 
hearing loss, fully satisfied the duty to notify provisions 
for the first three elements.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The August 2003 
and January 2004 letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  The Board concludes that a 
reasonable person could be expected to understand that any 
relevant evidence should be submitted during the development 
of the claim.  See Pelegrini II, at 120-121.  Accordingly, 
the Board concludes that the failure to provide VCAA 
compliant notice was harmless.  The Board may proceed with 
consideration of the claim on the merits.  See Sanders, 
supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained.  The veteran 
submitted a partial record of July 2003 hepatitis C test 
results, as will be discussed below.  In light of the Board's 
conclusion that hepatitis C was not contracted in service, 
remand for a complete record of the test results is of no 
benefit to the veteran.  In the circumstances of this case, 
additional efforts to assist or notify the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  A remand is not warranted for that July 2003 
record.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss or tinnitus conditions 
can be directly attributed to service.  Further examination 
or opinion is not needed on the hearing loss or tinnitus 
claims because, at a minimum, the preponderance of the 
evidence is against a finding that the claimed conditions may 
be associated with the veteran's military service.  This is 
discussed in more detail below.

The Board concludes an examination is not needed on the 
hepatitis C claim because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The U.S. Court 
of Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he incurred hepatitis C, tinnitus 
and hearing loss as the result of service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and manifests certain chronic diseases, including 
organic diseases of the nervous system, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Hepatitis C

The veteran reported a diagnosis of hepatitis C in July 2003.  
He indicated that he attempted to donate blood and was 
informed that his blood was positive for traces of hepatitis.  
He arranged for private medical tests to determine whether he 
had the disease.  The veteran submitted July 2003 private 
laboratory testing showing the presence of antibodies to the 
hepatitis C virus.  The test report, which the Board notes is 
incomplete, also shows that the hepatitis C virus RNA 
quantitative assay, the hepatitis C virus monitoring test, 
returned with a "None Detected" result.  The report does 
not provide a diagnosis of hepatitis, as it is incomplete.  
The Board finds that this question need not be resolved to 
reach a conclusion in this case.  

As with all hepatitis service connection claims, the evidence 
must show that the veteran's hepatitis C infection, risk 
factor(s), or symptoms were incurred in or aggravated by 
service.  Risk factors for hepatitis C include intravenous 
(IV) drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine use, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  VBA letter 211B (98-110) November 30, 1998.

The veteran was asked to identify his risk factors in a 
questionnaire sent with the August 2003 VCAA compliance 
discussed above.  His August 2003 responses stated that he 
had shared razor blades while in Vietnam and that he had been 
inoculated with a shared needle during service.  He denied 
all other risk factors, including during his time since 
service.  The veteran contends, therefore, that he should be 
considered to have incurred the disease during service.

The Board finds that the preponderance of the evidence shows 
that hepatitis C was not incurred during service.  The 
veteran has made no allegation regarding liver problems or 
treatment in the either during service or since service.  His 
service medical records do not reflect any indication of 
liver treatment or diagnoses.  The veteran did not receive 
any medical treatment for hepatitis C until thirty five years 
after his separation from service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  The veteran was notified of the presence of the 
disease when attempting to donate blood.  Although the most 
current evidence suggests that he does not have a current 
disease process, even assuming he has the disease, there is 
no evidence to link such with service. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for hepatitis C.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Hearing Loss and Tinnitus

The veteran contends that he has hearing loss and tinnitus as 
a result of noise exposure inservice.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

The veteran was seen for a February 2004 VA examination, 
during which he reported tinnitus.  The examiner provided a 
current diagnosis of tinnitus.  The Board concedes that the 
requirement of a current disability is met.  See Hickman, 
supra.  

On VA audiological evaluation in February 2004, pure tone 
thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
60
65
LEFT
15
25
25
40
60
Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
Thus, the veteran has bilateral hearing loss for VA 
disability purposes.  See 38 C.F.R. § 3.385, supra.  The 
Board notes that the veteran also submitted a September 2003 
private audiometric examination report in association with 
his claim.  This report was in graph form, which the Board 
does not ordinarily interpret.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Kelly v. Brown, 7 Vet. App. 471 
(1995).  As current disability of hearing loss has been 
established and the report is from the same time frame as the 
VA examination, the Board concludes that remand for 
interpretation is not necessary.  Since the veteran has 
bilateral hearing loss for VA purposes, the Board will turn 
to the question of nexus.

The veteran's service medical records are negative for 
complaints, diagnosis or treatment of hearing trouble or 
tinnitus.  On the authorized audiological evaluation at the 
veteran's separation from service physical examination in 
September 1968, pure tone thresholds, in decibels, were as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
Not 
Tested
5
LEFT
5
5
5
Not 
Tested
5
Speech audiometry was not performed.  Based on these 
audiometric results, no hearing loss disability was present 
at separation from service.  The veteran also denied any ear 
trouble and there are no indications that he had tinnitus in 
the record at that time.  Additionally, there is no evidence 
of sensorineural hearing loss within 1 year of service 
separation.  38 C.F.R. §§ 3.307, 3.309.  

The veteran now states that he did have tinnitus at 
separation from service.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Furthermore, his current statements 
contradict his own statements at separation from service in 
September 1968.  While the Board does not wish to intimate 
that the veteran is lying, the Board assigns more weight to 
the veteran's statements at the time, rather than thirty five 
years after service.  In light of the foregoing, the Board 
finds that hearing loss and tinnitus were not manifest during 
service.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the regulation does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110; C.F.R. 
§§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  The 
Board notes that this rule is applicable to the tinnitus 
claim as well.  

The veteran's DD 214 indicates that his occupational 
specialty was an engine power repairman.  In his statements, 
the veteran refers to his military occupation as a mechanic, 
which resulted in considerable noise exposure.  The Board 
concedes that noise exposure is consistent with the 
conditions of the veteran's service.  See 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
This is not, however, the end of the analysis.  A nexus 
between the current disabilities and the inservice noise 
exposure must be established.  See Hickman, supra.

The examiner at the veteran's February 2004 VA examination 
was asked to opine as to whether the veteran's hearing loss 
or tinnitus was attributable to his inservice noise exposure.  
After review of his service medical records and 
acknowledgement that the veteran did have noise exposure, the 
examiner indicated that it was unlikely that the disabilities 
were related to service.  The separation audiometric results, 
the veteran's statements at the time, and the length of time 
since service made the relationship unlikely.  This medical 
opinion is not contradicted on the record.  

The Board appreciates that the veteran contends otherwise.  
His statements alone, however, are not enough to overcome the 
weight of the medical opinion.  See Rucker, supra.  The Board 
finds that the veteran's hearing loss and tinnitus are not at 
least as likely as not related to service.  The claims must 
be denied.  See Hickman, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for hearing loss and 
tinnitus.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


